El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
La Compañía de Fianzas de Puerto Rico solicita que re-visemos la resolución dictada por el Tribunal de Primera Instancia, Sala Superior, que declaró sin lugar la moción presentada por dicha compañía para que se dejara sin efecto una sentencia que ordenó la confiscación de una fianza expedida por ésta. Alega la peticionaria que encon-tró al acusado y lo puso a disposición del tribunal de ins-tancia dentro del término reglamentario de cuarenta (40) días de haberse notificado la sentencia de confiscación, por lo que, según la Regla 227(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, se debió dejar sin efecto dicha sentencia. Revocamos.
! — i
De la resolución del tribunal de instancia se desprende que el 18 de noviembre de 1992 se determinó causa para arresto contra Alberto Rivera Segarra por los delitos de daño agravado, 33 L.P.R.A. see. 4286, y comercio ilegal de vehículos y piezas, Art. 15 de la Ley Núm. 8 de 5 de agosto de 1987 (9 L.RR.A. see. 3214). La Compañía de Fianzas de *209Puerto Rico (en adelante la fiadora) prestó una fianza por la cantidad de doce mil dólares ($12,000) para garantizar la comparecencia del imputado a todos los procedimientos ante el foro de instancia.
Rivera Segarra fue citado para el acto de vista preliminar. Llegada la fecha citada, éste no compareció. Como su incomparecencia no estuvo justificada, se deter-minó causa probable para acusar por los delitos imputados. Posteriormente, Rivera Segarra tampoco com-pareció al acto de lectura de acusación. En consecuencia, el tribunal citó a la fiadora a una vista para que mostrara causa por la cual no debería confiscarse la fianza.
La fiadora compareció ante el tribunal e informó que había hecho gestiones para localizar a Rivera Segarra, pero, que habían sido infructuosas. Solicitó cuarenta (40) días adicionales para localizarlo antes de que se confiscara la fianza. El Tribunal Superior le concedió para ello treinta (30) días. Transcurrido dicho término, compareció la fia-dora y le informó al foro de instancia que Rivera Segarra había abandonado la jurisdicción.
El tribunál dictó sentencia sumaria. Ordenó la confisca-ción de la fianza y le impuso una nueva de cincuenta mil dólares ($50,000) a Rivera Segarra. Además, ordenó el ar-chivo del caso hasta que Rivera Segarra fuese arrestado. La sentencia de confiscación le fue notificada a la fiadora el 21 de abril de 1993.
Posteriormente, el 21 de mayo de 1993, la fiadora pre-sentó una moción en el tribunal a quo, en la cual informó que, de acuerdo con la Regla 227(a) de Procedimiento Criminal, supra, había cumplido con su obligación contractual de encontrar al acusado, quien se encontraba bajo la cus-todia de la Administración de Corrección por delitos come-tidos con posterioridad a la fianza. Al haber localizado al acusado y diligenciado las órdenes de arresto en la prisión para que éste pudiese comparecer al tribunal dentro del término de cuarenta (40) días desde la notificación de la *210sentencia de confiscación, solicitó que se cancelaran las fianzas y se dejara sin efecto la sentencia de confiscación.
Así las cosas, el 7 de junio de 1993 el acusado compare-ció ante el tribunal de instancia. Luego se presentó al acto de lectura de acusación y, posteriormente, al juicio. En él, hizo alegación de culpabilidad tanto por los delitos por los cuales había sido fiado por la fiadora como por los que fue arrestado mientras se hallaba prófugo de la justicia.
Luego de varios trámites procesales, el tribunal de ins-tancia declaró sin lugar la solicitud de la fiadora de que dejase sin efecto la sentencia de confiscación. Fundamentó su decisión en que el acusado “[n]o fue ingresado a la ins-titución penal por gestiones de la Compañía de Fianzas de Puerto Rico, sino por las gestiones de la Policía de Puerto Rico”. Apéndice I, pág. 6. Como resultado, la fiadora com-parece ante nos mediante un recurso de certiorari. Alega que el foro de instancia erró al declarar sin lugar la moción para dejar sin efecto la sentencia de confiscación de fianza, “por razón de que el acusado fue encontrado, estaba arres-tado, las fianzas canceladas y el mismo puesto a disposi-ción del tribunal ... dentro del término de cuarenta (40) días de haberse notificado la sentencia de confiscación”. Pe-tición de certiorari, pág. 3. Oportunamente expedimos el recurso. Examinados los alegatos sometidos por las partes, estamos en posición de resolver. Veamos.
La Regla 218 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece, en lo pertinente a la controversia que nos ocupa, que toda persona arrestada por cualquier delito tendrá derecho a quedar en libertad bajo fianza hasta tanto sea convicta.
Por otro lado, la Regla 219 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, expone que el propósito de la fianza prestada en cualquier momento antes de la convicción es *211garantizar la comparecencia del acusado ante el tribunal durante el proceso judicial llevado en su contra. Esta fianza garantiza la sumisión del acusado a todas las órde-nes, las citaciones y los procedimientos ante el tribunal. Incluye el pronunciamiento y la ejecución de la sentencia, así como la comparecencia del acusado a la vista prelimi-nar en los casos apropiados.
Como señalamos en Pueblo v. Félix Avilés, 128 D.P.R. 468, 480 (1991):
El contrato de fianza ... es un acuerdo entre el fiador y el Estado mediante el cual el primero se compromete a garantizar la presencia del imputado de delito ante el tribunal que celebra el proceso en su contra. De no cumplir con su compromiso, el fiador viene obligado a pagar al Estado la cantidad consignada como fianza. Este contrato es formalizado a tenor con las dis-posiciones de las reglas de Procedimiento Criminal referentes a la fianza.
Por su parte, la Regla 227(a) de Procedimiento Criminal, supra, regula el procedimiento de confiscación de la fianza cuando el acusado ha incumplido con las condiciones de ésta. La mencionada regla dispone, en lo pertinente, que si el acusado deja de cumplir cualquiera de las condiciones de la fianza, el tribunal ordenará a los fiadores que muestren causa por la cual no deba confiscarse ésta. Si los fiadores explican satisfactoriamente el incumplimiento en que se funda la orden, el tribunal podrá dejarla sin efecto bajo las condiciones que estime justas.
A continuación, la referida regla señala que de no mediar una explicación satisfactoria para el incumplimiento, el tribunal procederá a dictar una sentencia sumaria contra los fiadores y confiscará el importe de la fianza. Esta sentencia no será firme y ejecutoria hasta cuarenta (40) días después de haberse notificado. Si dentro de ese período de cuarenta (40) días los fiadores llevan al acusado ante la presencia del tribunal, éste la dejará sin efecto.
Finalmente, la regla mencionada establece que el *212tribunal tendrá discreción para dejar sin efecto la senten-cia de confiscación, en cualquier momento antes de la eje-cución de la sentencia, siempre que medien dos (2) circuns-tancias: en primer lugar, que los fiadores hayan “producido” al acusado ante el tribunal y, en segundo lugar, que el tribunal constate, a su satisfacción, el hecho anterior.
La solicitud para que se deje sin efecto la sentencia de confiscación se hará mediante una moción, la cual se presentará dentro de un término razonable, pero en ningún caso después de haber transcurrido seis (6) meses del registro de la sentencia u orden. La presentación de esta moción en ninguna forma afectará la finalidad de una sentencia ni suspenderá sus efectos.
Por otro lado, la Regla 225 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece cómo se llevará a cabo la entrega del acusado al tribunal:
Con el objeto de llevar a cabo la entrega del acusado, los fiadores podrán en cualquier momento antes de haber sido fi-nalmente exonerados, y en cualquier lugar dentro del territorio del Estado Libre Asociado de Puerto Rico, arrestarlo ellos mis-mos, o facultar para ello, por medio de una autorización escrita al dorso de la copia certificada de la fianza, a cualquier persona que tenga la edad y discreción suficientes.
I-H HH HH
La controversia ante nos se reduce a determinar si la fiadora cumplió con su deber de “llevar al acusado a pre-sencia del tribunal” dentro del término de cuarenta (40) días, según lo dispone la Regla 227(a) de Procedimiento Criminal, supra. En consecuencia, debemos determinar si procede dejar sin efecto la sentencia del foro de instancia que ordenó la confiscación de la fianza.
La fiadora acepta que la confiscación inicial de la fianza, que llevó a cabo el tribunal de instancia, fue correcta en *213derecho. Sin embargo, sostiene que el tribunal erró al no dejar sin efecto la sentencia de confiscación, cuando ésta se encargó de localizar al acusado y “llevarlo a presencia” del tribunal dentro de los cuarenta (40) días a partir de la notificación de la sentencia, según lo dispone la Regla 227(a) de Procedimiento Criminal, supra, antes de que ésta se convirtiera en firme y ejecutoria. La fiadora tiene razón. Veamos.
Luego de que el tribunal a quo determinó causa probable para arresto contra Rivera Segarra por los delitos de daño agravado y comercio ilegal de vehículos y piezas, la fiadora prestó la fianza por la cantidad de doce mil dólares ($12,000) para garantizar la comparecencia del acusado a todos los procedimientos ante el tribunal. El acusado in-cumplió y, luego de varios trámites procesales, el foro de instancia dictó la sentencia sumaria. Ordenó la confisca-ción de la fianza prestada por la fiadora, según lo dispone la Regla 227(a) de Procedimiento Criminal, supra, y noti-ficó esta sentencia a la fiadora el 21 de abril de 1993.
Ahora bien, la controversia ante nos surge a partir del 21 de mayo de 1993, cuando la fiadora presentó una mo-ción ante el tribunal para informar que el acusado se en-contraba ingresado en la Institución Regional Metropoli-tana de Bayamón por delitos que no estaban relacionados con el caso de autos. En dicha moción incluyó la certifica-ción de ingreso del acusado en la institución penal referida.
Aunque el tribunal de instancia reconoció que la razón por la cual el acusado se encontraba encarcelado no tenía relación alguna con el caso en cuestión, confirmó la senten-cia de confiscación de la fianza. Fundamentó su decisión en que el acusado no se encontraba encarcelado por las accio-nes de la fiadora, sino por las gestiones de la Policía de Puerto Rico.
La fiadora, en su comparecencia ante nos, refuta este fundamento de instancia y argumenta que:
La condición que tiene que cumplir la fiadora para ajustarse *214a la disposición de la Regla 227 en la etapa posterior a la con-fiscación de fianza es la de localizar al acusado, dondequiera que éste se encuentre, y llevarlo ante el tribunal por los medios legales disponibles. Alegato de la peticionaria, pág. 11.
Además, la fiadora alegó que el hecho de que localice al acusado ingresado en una institución penal por delitos que nada tienen que ver con los delitos por los cuales ésta lo fió y el que el encarcelamiento no responda a las acciones de la fiadora, no pueden ser impedimentos para que ésta lleve a cabo su búsqueda y realice las gestiones necesarias para llevar al fiado como fugitivo ante la presencia del tribunal.
La fiadora argumenta que, antes de que se le notificara la sentencia de confiscación el 21 de abril de 1993, ya el acusado estaba encarcelado por otros delitos y estaba “bajo la custodia del Estado desde el 13 de abril, y el tribunal de instancia no conocía de este hecho”. Petición de certiorari, pág. 9. No fue hasta que la fiadora se lo informó, mediante la referida Moción de 21 de mayo de 1993, que el tribunal de instancia tuvo conocimiento del paradero del acusado. Ya para el 14 de mayo de 1993, la fiadora había diligen-ciado las órdenes de arresto de acuerdo con las copias cer-tificadas de las fianzas, en la cárcel donde se encontraba el acusado, para garantizar su presencia ante el foro de ins-tancia y así poder continuar ventilando los procedimientos en su contra.
En el caso de autos, al localizar al acusado en la insti-tución penal de Bayamón, la fiadora diligenció las órdenes de arresto que surgían de las copias certificadas de las fianzas presentadas e informó al tribunal la gestión reali-zada dentro de los cuarenta (40) días posteriores a la noti-ficación de la sentencia de confiscación de la fianza, según lo establece la citada Regla 227(a). De esta forma, el super-intendente de la institución penal quedó facultado para lle-var al acusado a comparecer ante el tribunal de instancia para la continuación de los procedimientos en su contra.
Resolvemos que cuando el acusado se encuentre encar-celado por otros delitos, las gestiones de informar al tribu*215nal su paradero y de diligenciar la orden de arresto en la institución penal, dentro de los cuarenta (40) días posterio-res a la notificación de la sentencia de confiscación de la fianza, tienen el efecto de “llevar al acusado a presencia del tribunal” para propósitos de la Regla 227 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Concluir que la referida regla sólo permite relevar al fiador del pago de la fianza me-diante el arresto del acusado y su entrega física al tribunal por el propio fiador, no promovería que éste informe al tribunal del paradero del acusado en un caso como el de ma-rras, en que no le era posible obtener su custodia física. Interpretamos de manera amplia la frase “llevar al acu-sado a presencia del tribunal” contenida en la Regla 227 de Procedimiento Criminal, suprá, con el propósito de promo-ver que los fiadores realicen, directa o indirectamente, las gestiones necesarias para asegurar la comparecencia del acusado al juicio.
Al amparo de la interpretación anterior concluimos que, en el caso de autos, la fiadora logró interrumpir el término para que la sentencia confiscatoria se convirtiera en firme y ejecutoria. El Tribunal Superior pudo reactivar el caso contra el acusado por las diligencias de la fiadora, ya que, antes de éstas, el tribunal no tenía conocimiento del para-dero del acusado. Fue precisamente por la gestión de la fiadora que el acusado compareció ante el tribunal a quo el 7 de junio de 1993. Luego, el 17 de agosto de 1993, el acu-sado hizo una alegación de culpabilidad tanto por los deli-tos por los cuales fue fiado en el caso de epígrafe, como por los delitos por los que fue encarcelado posteriormente.
Entendemos que, dentro de las circunstancias particu-lares del caso de autos, la fiadora cumplió con su deber de localizar al acusado y “llevarlo a presencia del tribunal”. Enfatizamos que, como el acusado ya se encontraba encar-celado, “llevarlo a presencia del tribunal” implicaba dili-genciar las órdenes de arresto en la cárcel donde estaba recluido e informárselo al tribunal de instancia dentro del *216término de cuarenta (40) días que dispone la referida Re-gla 227(a), como lo hizo la fiadora. De esta forma, la fiadora facultó al superintendente de la institución penal para lle-var al acusado ante el tribunal de instancia para la conti-nuación de los procedimientos en su contra.
Por los fundamentos antes expuestos, revocamos la sen-tencia de confiscación recurrida.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.
— O —